DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, wherein the elongate body has a length L, wherein 
    PNG
    media_image1.png
    38
    131
    media_image1.png
    Greyscale
for a hollow elongate body and 
    PNG
    media_image2.png
    34
    199
    media_image2.png
    Greyscale
for a solid elongate body made of a material having refractive index n, and
wherein the lenslet plate 440} is made of a material having a refractive index n, and the lenslets (42, 44) of each array define a cap of a virtual sphere (142) with radius R, said cap having a perimeter lying in a virtual plane (141, 143) of said array, said perimeter defining a directrix of a virtual cone (446) having its apex in the centre (144) of said virtual sphere and having a cone angle 
    PNG
    media_image3.png
    16
    12
    media_image3.png
    Greyscale
, wherein:

    PNG
    media_image4.png
    153
    379
    media_image4.png
    Greyscale

.
	Claims 2-12 are allowed based on dependency on an allowable base claim.
	The references of record do not teach or suggest the aforementioned limitation, nor would it be obvious to modify those references to include such limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA MCMILLAN APENTENG whose telephone number is (571)272-5510. The examiner can normally be reached Monday-Friday 9:00 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Diane Lee can be reached on 571-272-2399. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/J.M.A/           Examiner, Art Unit 2875  

/ANDREW J COUGHLIN/           Primary Examiner, Art Unit 2875